DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered. 

Response to Arguments
Applicant’s arguments filed 02/22/2022 with respect to claim(s) 1-3, 6-13, 15-22, 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-13, 16-20, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Green et al (US 2013/0197357 A1, Filed 2013-01-29, hereinafter “Green”) in view of Kolen et al (US 2020/0268347 A1, Foreign Priory Date 2017-09-14, hereinafter “Kolen”) in view of Esterberg (US 2016/0324580 A1, Filed 2016-04-28).
Claim 1: Green discloses, a system comprising: 
an ultrasound sensor configured to collect ultrasound image data (ultrasound transducer 155 or ultrasound probe 155) representative of a region of a patient; (0036; real-time data can be a medical image of a patient that is updated one time per second. In some embodiments, real-time data can be ultrasound data that is updated multiple times per second.)
an electromagnetic (EM) tracking system configured to collect EM tracking data representative of a position or orientation of each of the ultrasound sensor and an instrument relative to the region of the patient; and (0042; In some embodiments, either or both of the first position sensing unit 110 and the second position sensing unit 140 can be an electromagnetic measurement system (e.g., NDI Aurora system) using sensor coils for tracking units attached to the first and/or second surgical devices 145 and 155., refer to 0041 for further detail)
one or more processors configured to (image guidance unit 130):
receive the ultrasound image data from the ultrasound sensor; (0032; The imaging data displayed on display unit 120 and displayed on second display unit can be the same or different. In some embodiments, the imaging unit 150 is an ultrasound machine 150, the movable imaging device 155 is an ultrasound transducer 155 or ultrasound probe 155, and the second display unit is a display associated with the ultrasound machine 150 that displays the ultrasound images from the ultrasound machine 150. In some embodiments, a movable imaging unit 155 can be connected to image guidance unit 130.)
receive the EM tracking data from the EM tracking system (FIG. 1B);
identify a physiological landmark of the region of the patient based on the ultrasound image data; (0083; In some embodiments, the image guidance system can also display the numerical distance (e.g., in mm) between the ultrasound image and the point-of-interest (not shown)., refer to paragraphs 0082 and 0083)
determine at least one of a position, orientation, or trajectory of the instrument based on the EM tracking data; (0067; Thus, as the surgical instrument 545 are moved to the right, the virtual surgical instrument 501 also moves to the right. Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) [Here the position and orientation or trajectory of the instrument is seen as the change in orientation described in paragraph 0067. Wherein the position of the instrument is based on the EM tracking data] (sensing unit 140) (0030; position sensing units 110 and 140 can track surgical instruments, also referred to herein as medical devices, within a tracking area and provide data to the image guidance unit.)
generate a graphical user interface (0055; a healthcare provider is able to see image guidance data on display 220 that will allow her to know the relative pose, location, or emplacement of the tracked instrument(s) with respect to one another or with respect to imaging data and will be able to see, on display 220, the features of the instrument rendered in the scene.) showing at least one of the position, orientation, or trajectory (0168; To aid a user in the placement of the second virtual medical device, the system includes relative spatial indicators 1418 and trajectory indicators 1422) of the instrument (FIG. 14B-1414) in relation to a real-time plane of the ultrasound image data (Claim 5; “wherein the medical imaging device comprises an ultrasound transducer and the image data comprises an ultrasound image.”; as well as paragraph 0036 which describes the ultrasound images are taken in real-time; in addition; Green teaches the embodiments are performed in relation to real-time, “images 125 produced can also be generated based on live, intraoperative, or real-time data obtained using the second surgical instrument 155 [ultrasound probe]…. The use of the term real time can also mean that actions are performed or data is obtained with the intention to be used immediately, upon the next cycle of a system or control loop, or any other appropriate meaning. Additionally, as used herein, real-time data can be data that is obtained at a frequency that would allow a healthcare provider to meaningfully interact with the data during surgery. For example, in some embodiments, real-time data can be a medical image of a patient that is updated one time per second. In some embodiments, real-time data can be ultrasound data that is updated multiple times per second.” Thus the position, orientation, or trajectory of the instrument is in relation to a real-time plane of the ultrasound image data.), and a target zone that is registered with the physiological landmark shown in real time (0160; “The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 [a target zone] which indicates the extents or boundary of the tumor in two perpendicular planes”)
	Green fails to disclose,  
	receive a reference ultrasound image of the region of the patient that was obtained when the instrument was located outside of the region; 
	register the reference ultrasound image with the physiological landmark;
	wherein the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time.
	overlay or merge the registered reference ultrasound image of the region of the patient to one or more real-time ultrasound images of the region of the patient as shown in the graphical user interface such that the registered reference ultrasound image of the patient moves with the one or more real-time ultrasound images of the region of the patient in the graphical user interface.
	However, Kolen discloses, 
	receive a reference ultrasound image of the region of the patient that was obtained when the instrument was located outside of the region (Fig. 2 and 4; first sequence 100; 0051; “pre-recorded sequence 100 of ultrasound images 150 of the anatomical feature of interest 15”; as well as; 0043; “FIG. 4 is clearly visible in the generated ultrasound image 150 due to the absence of the interventional medical device 15”); 
	register the reference ultrasound image with the physiological landmark (Fig. 2 and 4; 0044; “the first sequence 100 of ultrasound images 150 provides a view of the anatomical feature of interest 151”; 0036; “The anatomical feature of interest 151 may be… any other part of the cardiovascular system, undergoing shape changes.” This can be considered as a physiological landmark);
	overlay or merge (0043; “merge operation on ultrasound images”) the registered reference ultrasound image of the region of the patient to one or more real-time ultrasound images of the region of the patient as shown in the graphical user interface such that the registered reference ultrasound image of the patient moves with the one or more real-time ultrasound images of the region of the patient in the graphical user interface (0051; “The actual sequence 100′ is not actually displayed but is used to extract the image of the invasive medical device 15 therefrom, such that only the images of the invasive medical device 15 from this actual sequence 100′ are displayed”; a actual sequence 100’ is equivalent to one or more a real-time ultrasound images of the region of the patient; wherein the merge operation is introduced at paragraph 0046; “In operation 205, the ultrasound image processing apparatus 5 receives the further sequence 100′ of ultrasound images 150, for example in the form of a further cine loop. As with the first sequence 100, the further sequence 100′ of ultrasound images 150 typically spans exactly one full cardiac cycle or a multiple thereof such that for each ultrasound image 150 of the first sequence 100, a corresponding ultrasound image 150 is present in the further sequence 100′ taken at the same phase of the cardiac cycle such that the anatomical feature of interest 151 has substantially the same shape in both ultrasound images. The difference between such corresponding ultrasound images 150 is that in the ultrasound image 150 belonging to the first sequence 100 the invasive medical device 15 is absent from the field of view of the ultrasound probe 10 whereas in the ultrasound image 150 belonging to the further sequence 100′ the invasive medical device 15 or at least a part thereof is visible in the ultrasound image 150 and casts an acoustic shadow region 17 onto the anatomical feature of interest 151”).
	It would have been obvious to an ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the image processor of Green to include receiving a reference ultrasound image of the region of the patient that was obtained when the instrument was located outside of the region and register the reference ultrasound image with the physiological landmark wherein the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time and overlay or merge the registered reference ultrasound image of the region of the patient to one or more real-time ultrasound images of the region of the patient as shown in the graphical user interface such that the registered reference ultrasound image of the patient moves with the one or more real-time ultrasound images of the region of the patient in the graphical user interface as taught by Kolen. The motivation to do this would yield predictable results such as improving quality ultrasound images be merging a recorded image with a live image during procedures in which the progress of an invasive medical instrument such as a catheter, guide wire, needle and so on relative to other anatomical feature of interest is being imaged using a ultrasound imaging system.
	The above noted combination teaches all the above except for: 
	wherein the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time
However, Esterberg discloses in paragraph 0097, “The objective is the creation of a three-dimensional solid model that accurately depicts the anatomical volume under the surgical field... The model may then be registered with anatomical landmarks in the surgical field so that any projected virtual image in the eyepiece 225 is correctly registered with respect to the relative positions of the patient and the surgeon, and is then updated in real-time to maintain this correctness.” (A target zone can be equated to the “a three-dimensional solid model that accurately depicts the anatomical volume under the surgical field” in paragraph 0097 such that the model is being registered with landmarks and is updated in real-time which is considered “dynamically connect” as claimed. The “such that” phrase is a result or a consequence of them being dynamically connected. Since they are co-registered and the model is updated in real time then Esterberg discloses, such that the target zone moves with the physiological landmark in real time).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the tumor boundary which indicates the boundary of a physiological landmark of Green as modified to include the teachings of Esterberg’s target zone that is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time. The motivation to make this modification would yield predictable results such as maintaining correctness.  

Claim 2: the modified combination above disclose all the elements of claim 1, Green discloses, a processor (image guidance unit 130), but fails to discloses the following taught by Kolen 
wherein the one or more processors (processing apparatus 5) is configured to overlay the registered reference ultrasound image with the plane of the ultrasound image data as shown in the graphical user interface. (0051; “The actual sequence 100′ is not actually displayed but is used to extract the image of the invasive medical device 15 therefrom, such that only the images of the invasive medical device 15 from this actual sequence 100′ are displayed”; a actual sequence 100’ is equivalent to one or more a real-time ultrasound images of the region of the patient; wherein the merge operation is introduced at paragraph 0046; “In operation 205, the ultrasound image processing apparatus 5 receives the further sequence 100′ of ultrasound images 150, for example in the form of a further cine loop. As with the first sequence 100, the further sequence 100′ of ultrasound images 150 typically spans exactly one full cardiac cycle or a multiple thereof such that for each ultrasound image 150 of the first sequence 100, a corresponding ultrasound image 150 is present in the further sequence 100′ taken at the same phase of the cardiac cycle such that the anatomical feature of interest 151 has substantially the same shape in both ultrasound images. The difference between such corresponding ultrasound images 150 is that in the ultrasound image 150 belonging to the first sequence 100 the invasive medical device 15 is absent from the field of view of the ultrasound probe 10 whereas in the ultrasound image 150 belonging to the further sequence 100′ the invasive medical device 15 or at least a part thereof is visible in the ultrasound image 150 and casts an acoustic shadow region 17 onto the anatomical feature of interest 151”).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the image processor unit of Green as modified discloses all the element above in claim to include the processor of Kolen which is configured to overlay the registered reference ultrasound image with the plane of the ultrasound image data as shown in the graphical user interface. The motivation to do this would yield predictable results such as improving quality ultrasound images be merging a recorded image with a live image during procedures in which the progress of an invasive medical instrument such as a catheter, guide wire, needle and so on relative to other anatomical feature of interest is being imaged using a ultrasound imaging system.

Claim 6: the modified combination above disclose all the elements of claim 1, Green further discloses, wherein the one or more processors (image guidance unit 130) is further configured to: determine the target zone based on user input data (0028; the handles of medical devices can have push-button switches, to allow the user to select a medical device, indicate a tissue target, etc); and generate the target zone in the graphical user interface based on the user input data. (0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes. As described in greater detail above with reference to FIGS. 8, 9, and 10A-10D, a user can mark and/or annotate images, refer to Figures 10A-10D)

Claim 7: the modified combination above disclose all the elements of claim 1, Green further discloses, wherein the one or more processors (image guidance unit 130) is further configured to: determine whether at least one of the position, orientation, or trajectory of the instrument has changed (surgical instrument 501); and generate an updated graphical user interface showing at least one of an updated position, orientation, or trajectory of the instrument if it is determined that at least one of the position, orientation, or trajectory has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.). The updated GUI and orientation occurs when the system 100 adjust the virtual surgical instrument 501.

Claim 8: the modified combination above disclose all the elements of claim 1, Green further discloses, wherein the one or more processors (image guidance unit 130) is further configured to: determine an intersection between the instrument and the plane of the ultrasound image data (0068; As illustrated in FIG. 5, the graphics associated with the virtual ablation needle 502, including the ablation volume 506 and projected drive location 508, are shown spatially located with the oriented planar ultrasound image 504 on display 520.); and display (520) an indicator of the intersection (510) between the instrument (545) and the plane of the ultrasound image data (504) in the graphical user interface (520). (Refer to Figure 5 below and paragraph 0069; In addition, the display 520 includes an intersection indicator 510 that indicates the where the virtual ablation medical device 502 intersects the ultrasound image 504. In some embodiments, the intersection indicator 510 can be displayed before the medical device is inserted, thereby allowing the healthcare provider to see where the medical device will intersect the image.)


    PNG
    media_image1.png
    690
    566
    media_image1.png
    Greyscale


Claim 9: Green as modified discloses all the elements of claim 1, Green further discloses, wherein the trajectory of the instrument shown in the graphical user interface has a length approximately equal to a length of the instrument. (0063; The rings can be spaced at regular (e.g., 0.5, 1, or 2 cm) intervals to provide the healthcare provider with visual or guidance cues regarding the distance from the medical device tip to the targeted anatomy. In some embodiments, the spacing of the rings can indicate other aspects of the data, such as the drive speed of the medical device, the density of the tissue, the distance to a landmark, such as the ultrasound data, or any other appropriate guidance data or property. In some embodiments, the rings or other trajectory indicators can extend beyond the medical device tip, by a distance equal to the length of the medical device-shaft. This way, the user knows if the medical device is long enough to reach the target--even before the tip enters the patient…The rings indicate a spacing for guidiance of the medical deivce tip, the instrument. For instance, these rings indicate the distance equal to the length of the medical device shaft.) Wherein the rings are shown on a display (0062; align the ablation needle 445 such that the drive projection rings on display 420 intersect or otherwise indicate that the medical device, if driven straight, will reach the tumor.)

Claim 10: the modified combination above disclose all the elements of claim 1, Green further discloses, wherein the instrument comprises one or more implantable devices, implant delivery devices, therapy delivery devices, surgical devices, mechanical circulatory support ( e.g. L V AD) devices, coronary stent devices, heart valve devices, heart valve repair devices, cardiac ablation devices, cardiac lead devices, drug delivery devices, catheter delivery devices, and endoscopic delivery devices. (ablation needle 145) (0034; More surgical instruments can be added to the system. For example, the system can include an ultrasound probe, ablation needle, laparoscopic camera, cauterizer, scalpel and/or any other surgical instrument or medical device.)

Claim 11: the modified combination above disclose all the elements of claim 1, Green further discloses, wherein the one or more processors is configured to generate the graphical user interface by displaying on a screen at least one of the position, orientation, or trajectory of the instrument in relation to a plane of the ultrasound image data, (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.) and a target zone that is registered with the physiological landmark. (0056; an image guidance system can display on display 320 the expected ablation volume 302., 0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes., refer to Figures 3-302, 4, 5 and 14B-1412 and 1410)

Claim 12: Green discloses, A device comprising one or more processors (image guidance unit 130) configured to: 
identify a physiological landmark of a region of a patient based on ultrasound image data; (0083; In some embodiments, the image guidance system can also display the numerical distance (e.g., in mm) between the ultrasound image and the point-of-interest (not shown)., refer to paragraphs 0082 and 0083)
determine at least one of a position, orientation, or trajectory of an instrument; (0067; Thus, as the surgical instrument 545 are moved to the right, the virtual surgical instrument 501 also moves to the right. Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.)
generate a graphical user interface (0055; a healthcare provider is able to see image guidance data on display 220 that will allow her to know the relative pose, location, or emplacement of the tracked instrument(s) with respect to one another or with respect to imaging data and will be able to see, on display 220, the features of the instrument rendered in the scene.) showing at least one of the position, orientation, or trajectory (0168; To aid a user in the placement of the second virtual medical device, the system includes relative spatial indicators 1418 and trajectory indicators 1422) of the instrument (FIG. 14B-1414) in relation to a real-time plane of the ultrasound image data (Claim 5; “wherein the medical imaging device comprises an ultrasound transducer and the image data comprises an ultrasound image.”; as well as paragraph 0036 which describes the ultrasound images are taken in real-time; in addition; Green teaches the embodiments are performed in relation to real-time, “images 125 produced can also be generated based on live, intraoperative, or real-time data obtained using the second surgical instrument 155 [ultrasound probe]…. The use of the term real time can also mean that actions are performed or data is obtained with the intention to be used immediately, upon the next cycle of a system or control loop, or any other appropriate meaning. Additionally, as used herein, real-time data can be data that is obtained at a frequency that would allow a healthcare provider to meaningfully interact with the data during surgery. For example, in some embodiments, real-time data can be a medical image of a patient that is updated one time per second. In some embodiments, real-time data can be ultrasound data that is updated multiple times per second.” Thus the position, orientation, or trajectory of the instrument is in relation to a real-time plane of the ultrasound image data.), and a target zone that is registered with the physiological landmark shown in real time (0160; “The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 [a target zone] which indicates the extents or boundary of the tumor in two perpendicular planes”)
Green fails to discloses, 
register a reference ultrasound image with the physiological landmark;  
	wherein the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time.
overlay or merge the registered reference ultrasound image of the region of the patient to one or more real-time ultrasound images of the region of the patient as shown in the graphical user interface such that the registered reference ultrasound image of the patient moves with the one or more real-time ultrasound images of the region of the patient in the graphical user interface.
However, Kolen discloses,
register a reference ultrasound image with the physiological landmark (Fig. 2 and 4; 0044; “the first sequence 100 of ultrasound images 150 provides a view of the anatomical feature of interest 151”; 0036; “The anatomical feature of interest 151 may be… any other part of the cardiovascular system, undergoing shape changes.” This can be considered as a physiological landmark);
overlay or merge (0043; “merge operation on ultrasound images”) the registered reference ultrasound image of the region of the patient to one or more real-time ultrasound images of the region of the patient as shown in the graphical user interface such that the registered reference ultrasound image of the patient moves with the one or more real-time ultrasound images of the region of the patient in the graphical user interface (0051; “The actual sequence 100′ is not actually displayed but is used to extract the image of the invasive medical device 15 therefrom, such that only the images of the invasive medical device 15 from this actual sequence 100′ are displayed”; a actual sequence 100’ is equivalent to one or more a real-time ultrasound images of the region of the patient; wherein the merge operation is introduced at paragraph 0046; “In operation 205, the ultrasound image processing apparatus 5 receives the further sequence 100′ of ultrasound images 150, for example in the form of a further cine loop. As with the first sequence 100, the further sequence 100′ of ultrasound images 150 typically spans exactly one full cardiac cycle or a multiple thereof such that for each ultrasound image 150 of the first sequence 100, a corresponding ultrasound image 150 is present in the further sequence 100′ taken at the same phase of the cardiac cycle such that the anatomical feature of interest 151 has substantially the same shape in both ultrasound images. The difference between such corresponding ultrasound images 150 is that in the ultrasound image 150 belonging to the first sequence 100 the invasive medical device 15 is absent from the field of view of the ultrasound probe 10 whereas in the ultrasound image 150 belonging to the further sequence 100′ the invasive medical device 15 or at least a part thereof is visible in the ultrasound image 150 and casts an acoustic shadow region 17 onto the anatomical feature of interest 151”).
	It would have been obvious to an ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the image processor of Green to include receiving a reference ultrasound image of the region of the patient that was obtained when the instrument was located outside of the region and register the reference ultrasound image with the physiological landmark wherein the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time and overlay or merge the registered reference ultrasound image of the region of the patient to one or more real-time ultrasound images of the region of the patient as shown in the graphical user interface such that the registered reference ultrasound image of the patient moves with the one or more real-time ultrasound images of the region of the patient in the graphical user interface as taught by Kolen. The motivation to do this would yield predictable results such as improving quality ultrasound images be merging a recorded image with a live image during procedures in which the progress of an invasive medical instrument such as a catheter, guide wire, needle and so on relative to other anatomical feature of interest is being imaged using a ultrasound imaging system.
 The above noted combination teaches all the above except for: 
wherein the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time
However, Esterberg discloses in paragraph 0097, “The objective is the creation of a three-dimensional solid model that accurately depicts the anatomical volume under the surgical field... The model may then be registered with anatomical landmarks in the surgical field so that any projected virtual image in the eyepiece 225 is correctly registered with respect to the relative positions of the patient and the surgeon, and is then updated in real-time to maintain this correctness.” (A target zone can be equated to the “a three-dimensional solid model that accurately depicts the anatomical volume under the surgical field” in paragraph 0097 such that the model is being registered with landmarks and is updated in real-time which is considered “dynamically connect” as claimed. The “such that” phrase is a result or a consequence of them being dynamically connected. Since they are co-registered and the model is updated in real time then Esterberg discloses, such that the target zone moves with the physiological landmark in real time).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the tumor boundary which indicates the boundary of a physiological landmark of Green as modified to include the teachings of Esterberg’s target zone that is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time. The motivation to make this modification would yield predictable results such as maintaining correctness.  

Claim 13: the modified combination above disclose all the elements of claim 12, Green discloses, a processor (image guidance unit 130), but fails to discloses the following taught by Kolen 
wherein the one or more processors (processing apparatus 5) is configured to overlay the registered reference ultrasound image with the plane of the ultrasound image data as shown in the graphical user interface. (0051; “The actual sequence 100′ is not actually displayed but is used to extract the image of the invasive medical device 15 therefrom, such that only the images of the invasive medical device 15 from this actual sequence 100′ are displayed”; a actual sequence 100’ is equivalent to one or more a real-time ultrasound images of the region of the patient; wherein the merge operation is introduced at paragraph 0046; “In operation 205, the ultrasound image processing apparatus 5 receives the further sequence 100′ of ultrasound images 150, for example in the form of a further cine loop. As with the first sequence 100, the further sequence 100′ of ultrasound images 150 typically spans exactly one full cardiac cycle or a multiple thereof such that for each ultrasound image 150 of the first sequence 100, a corresponding ultrasound image 150 is present in the further sequence 100′ taken at the same phase of the cardiac cycle such that the anatomical feature of interest 151 has substantially the same shape in both ultrasound images. The difference between such corresponding ultrasound images 150 is that in the ultrasound image 150 belonging to the first sequence 100 the invasive medical device 15 is absent from the field of view of the ultrasound probe 10 whereas in the ultrasound image 150 belonging to the further sequence 100′ the invasive medical device 15 or at least a part thereof is visible in the ultrasound image 150 and casts an acoustic shadow region 17 onto the anatomical feature of interest 151”).
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the image processor unit of Green as modified discloses all the element above in claim to include the processor of Kolen which is configured to overlay the registered reference ultrasound image with the plane of the ultrasound image data as shown in the graphical user interface. The motivation to do this would yield predictable results such as improving quality ultrasound images be merging a recorded image with a live image during procedures in which the progress of an invasive medical instrument such as a catheter, guide wire, needle and so on relative to other anatomical feature of interest is being imaged using an ultrasound imaging system.

Claim 16: the modified combination above disclose all the elements of claim 12, Green fails to discloses, wherein the reference ultrasound image of the patient was obtained when the instrument was located outside of the region . 
However, Kolen discloses,  wherein the reference ultrasound image of the patient was obtained when the instrument was located outside of the region (Fig. 2 and 4; first sequence 100; 0051; “pre-recorded sequence 100 of ultrasound images 150 of the anatomical feature of interest 15”; as well as; 0043; “FIG. 4 is clearly visible in the generated ultrasound image 150 due to the absence of the interventional medical device 15”).
It would have been obvious to an ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the image processor of Green to include receiving a reference ultrasound image of the region of the patient that was obtained when the instrument was located outside of the region as taught by Kolen. The motivation to do this would yield predictable results such as improving quality ultrasound images be merging a recorded image with a live image during procedures in which the progress of an invasive medical instrument such as a catheter, guide wire, needle and so on relative to other anatomical feature of interest is being imaged using a ultrasound imaging system.

Claim 17: the modified combination above disclose all the elements of claim 12, further Green discloses, wherein the position, orientation, or trajectory of an instrument was determined based on the ultrasound image data, EM tracking data (sensing unit 140) , or both. (0030; position sensing units 110 and 140 can track surgical instruments, also referred to herein as medical devices, within a tracking area and provide data to the image guidance unit.)

Claim 18: the modified combination above disclose all the elements of claim 12, further Green discloses, wherein the one or more processors is further configured to: determine the target zone based on user input data (0028; the handles of medical devices can have push-button switches, to allow the user to select a medical device, indicate a tissue target, etc); and generate the target zone in the graphical user interface data based on the user input data. (0160; The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 which indicates the extents or boundary of the tumor in two perpendicular planes. As described in greater detail above with reference to FIGS. 8, 9, and 10A-10D, a user can mark and/or annotate images, refer to Figures 10A-10D)

Claim 19: the modified combination above disclose all the elements of claim 12, further Green discloses, wherein the one or more processors (image guidance unit 130) is further configured to:	determine whether at least one of the position, orientation, or trajectory of the instrument (surgical instrument 501) has changed (0067; the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation); and generate an updated graphical user interface representing at least one of an updated position, orientation, or trajectory of the instrument if it is determined that at least one of the position, orientation, or trajectory has changed. (0067; Similarly, if the ultrasound probe 555 is moved to the right, the ultrasound image 504 is also moved to the right. If the surgical instrument 545 is rotated 90 degrees so that the tip of the surgical instrument is pointing towards the screen 520, the system 100 will likewise adjust the virtual surgical instrument 501 to show the change in orientation, and show the tip of the virtual surgical instrument 501 in the background and the other end of the virtual surgical instrument 201 in the foreground. Similarly a rotation of the ultrasound probe 555 will result in a rotation of the ultrasound image 504.).

Claim 20: Green discloses, a method for tracking an instrument within a region of a patient, the method comprising:
obtaining ultrasound image data from the ultrasound sensor (0032; The imaging data displayed on display unit 120 and displayed on second display unit can be the same or different. In some embodiments, the imaging unit 150 is an ultrasound machine 150, the movable imaging device 155 is an ultrasound transducer 155 or ultrasound probe 155, and the second display unit is a display associated with the ultrasound machine 150 that displays the ultrasound images from the ultrasound machine 150. In some embodiments, a movable imaging unit 155 can be connected to image guidance unit 130.) representing the region of the patient when at least a portion of the instrument (545) is located within the region of the patient (Figure 5);
obtaining electromagnetic (EM) tracking data from an EM tracking system representative of a position or orientation of each of the ultrasound sensor and the instrument relative to the region of the patient; (0042; In some embodiments, either or both of the first position sensing unit 110 and the second position sensing unit 140 can be an electromagnetic measurement system (e.g., NDI Aurora system) using sensor coils for tracking units attached to the first and/or second surgical devices 145 and 155., refer to 0041 for further detail)
identifying, with one or more processors (image guidance unit 130), a physiological landmark of the region of the patient based on the ultrasound image data; (0083; In some embodiments, the image guidance system can also display the numerical distance (e.g., in mm) between the ultrasound image and the point-of-interest (not shown)., refer to paragraphs 0082 and 0083)
determining, with the one or more processors (image guidance unit 130), at least one of a position, orientation, or trajectory of the instrument based on the EM tracking data; (0042; In some embodiments, either or both of the first position sensing unit 110 and the second position sensing unit 140 can be an electromagnetic measurement system (e.g., NDI Aurora system) using sensor coils for tracking units attached to the first and/or second surgical devices 145 and 155., refer to 0041 for further detail)
controlling, with the one or more processors (image guidance unit 130), a display device to  (0055; a healthcare provider is able to see image guidance data on display 220 that will allow her to know the relative pose, location, or emplacement of the tracked instrument(s) with respect to one another or with respect to imaging data and will be able to see, on display 220, the features of the instrument rendered in the scene.) generate a graphical user interface (0055; a healthcare provider is able to see image guidance data on display 220 that will allow her to know the relative pose, location, or emplacement of the tracked instrument(s) with respect to one another or with respect to imaging data and will be able to see, on display 220, the features of the instrument rendered in the scene.) showing at least one of the position, orientation, or trajectory (0168; To aid a user in the placement of the second virtual medical device, the system includes relative spatial indicators 1418 and trajectory indicators 1422) of the instrument (FIG. 14B-1414) in relation to a real-time plane of the ultrasound image data (Claim 5; “wherein the medical imaging device comprises an ultrasound transducer and the image data comprises an ultrasound image.”; as well as paragraph 0036 which describes the ultrasound images are taken in real-time; in addition; Green teaches the embodiments are performed in relation to real-time, “images 125 produced can also be generated based on live, intraoperative, or real-time data obtained using the second surgical instrument 155 [ultrasound probe]…. The use of the term real time can also mean that actions are performed or data is obtained with the intention to be used immediately, upon the next cycle of a system or control loop, or any other appropriate meaning. Additionally, as used herein, real-time data can be data that is obtained at a frequency that would allow a healthcare provider to meaningfully interact with the data during surgery. For example, in some embodiments, real-time data can be a medical image of a patient that is updated one time per second. In some embodiments, real-time data can be ultrasound data that is updated multiple times per second.” Thus the position, orientation, or trajectory of the instrument is in relation to a real-time plane of the ultrasound image data.), and a target zone that is registered with the physiological landmark shown in real time (0160; “The guidance cues in the illustrated embodiment include the center of the tumor marker 1412, which can be manually placed by a user, and tumor boundary markers 1410 [a target zone] which indicates the extents or boundary of the tumor in two perpendicular planes”)
Green fails to discloses, 
obtaining a reference ultrasound image representative of the region of the patient from an ultrasound sensor when the instrument is located outside of the region of the patient; 
obtaining ultrasound image data from the ultrasound sensor representing the region of the patient when at least a portion of the instrument is located within the region of the patient;
	wherein the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time;
overlay or merge the registered reference ultrasound image of the region of the patient to one or more real-time ultrasound images of the region of the patient as shown in the graphical user interface such that the registered reference ultrasound image of the patient moves with the one or more real-time ultrasound images of the region of the patient in the graphical user interface.
However, Kolen discloses, 
obtaining a reference ultrasound image representative of the region of the patient from an ultrasound sensor when the instrument is located outside of the region of the patient (Fig. 2 and 4; first sequence 100; 0051; “pre-recorded sequence 100 of ultrasound images 150 of the anatomical feature of interest 15”; as well as; 0043; “FIG. 4 is clearly visible in the generated ultrasound image 150 due to the absence of the interventional medical device 15”); 
obtaining ultrasound image data from the ultrasound sensor representing the region of the patient when at least a portion of the instrument is located within the region of the patient (Fig. 2 and 4; 0044; “the first sequence 100 of ultrasound images 150 provides a view of the anatomical feature of interest 151”; 0036; “The anatomical feature of interest 151 may be… any other part of the cardiovascular system, undergoing shape changes.” This can be considered as a physiological landmark);
overlay or merge (0043; “merge operation on ultrasound images”) the registered reference ultrasound image of the region of the patient to one or more real-time ultrasound images of the region of the patient as shown in the graphical user interface such that the registered reference ultrasound image of the patient moves with the one or more real-time ultrasound images of the region of the patient in the graphical user interface (0051; “The actual sequence 100′ is not actually displayed but is used to extract the image of the invasive medical device 15 therefrom, such that only the images of the invasive medical device 15 from this actual sequence 100′ are displayed”; a actual sequence 100’ is equivalent to one or more a real-time ultrasound images of the region of the patient; wherein the merge operation is introduced at paragraph 0046; “In operation 205, the ultrasound image processing apparatus 5 receives the further sequence 100′ of ultrasound images 150, for example in the form of a further cine loop. As with the first sequence 100, the further sequence 100′ of ultrasound images 150 typically spans exactly one full cardiac cycle or a multiple thereof such that for each ultrasound image 150 of the first sequence 100, a corresponding ultrasound image 150 is present in the further sequence 100′ taken at the same phase of the cardiac cycle such that the anatomical feature of interest 151 has substantially the same shape in both ultrasound images. The difference between such corresponding ultrasound images 150 is that in the ultrasound image 150 belonging to the first sequence 100 the invasive medical device 15 is absent from the field of view of the ultrasound probe 10 whereas in the ultrasound image 150 belonging to the further sequence 100′ the invasive medical device 15 or at least a part thereof is visible in the ultrasound image 150 and casts an acoustic shadow region 17 onto the anatomical feature of interest 151”).
	It would have been obvious to an ordinary skilled in the art before the effective filing date of the claimed invention was made to modify the image processor of Green to include receiving a reference ultrasound image of the region of the patient that was obtained when the instrument was located outside of the region and register the reference ultrasound image with the physiological landmark wherein the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time and overlay or merge the registered reference ultrasound image of the region of the patient to one or more real-time ultrasound images of the region of the patient as shown in the graphical user interface such that the registered reference ultrasound image of the patient moves with the one or more real-time ultrasound images of the region of the patient in the graphical user interface as taught by Kolen. The motivation to do this would yield predictable results such as improving quality ultrasound images be merging a recorded image with a live image during procedures in which the progress of an invasive medical instrument such as a catheter, guide wire, needle and so on relative to other anatomical feature of interest is being imaged using a ultrasound imaging system.
The above noted combination teaches all the above except for: 
	wherein the target zone is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time
However, Esterberg discloses in paragraph 0097, “The objective is the creation of a three-dimensional solid model that accurately depicts the anatomical volume under the surgical field... The model may then be registered with anatomical landmarks in the surgical field so that any projected virtual image in the eyepiece 225 is correctly registered with respect to the relative positions of the patient and the surgeon, and is then updated in real-time to maintain this correctness.” (A target zone can be equated to the “a three-dimensional solid model that accurately depicts the anatomical volume under the surgical field” in paragraph 0097 such that the model is being registered with landmarks and is updated in real-time which is considered “dynamically connect” as claimed. The “such that” phrase is a result or a consequence of them being dynamically connected. Since they are co-registered and the model is updated in real time then Esterberg discloses, such that the target zone moves with the physiological landmark in real time).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the tumor boundary which indicates the boundary of a physiological landmark of Green as modified to include the teachings of Esterberg’s target zone that is dynamically connected to the physiological landmark in the graphical user interface such that the target zone moves with the physiological landmark in real time. The motivation to make this modification would yield predictable results such as maintaining correctness.  

Claim 26: the modified combination above disclose all the elements of claim 1, Green and Kolen fail to discloses the following taught by Esterberg, wherein the graphical user interface comprises at least one marker representative of the physiological landmark (0088; “projection system for displaying a virtual view of a solid model of internal bones and organs in an eyepiece.”; as well as; 0089; “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece.”; as well as; 0097; “The model may then be registered with anatomical landmarks in the surgical field so that any projected virtual image in the eyepiece 225 is correctly registered with respect to the relative positions of the patient and the surgeon, and is then updated in real-time to maintain this correctness. Large memory resources and algorithms for image correlation may be used to make fine adjustments in the display presented to the surgeon.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the display of Green as modified to include at least one marker representative of the physiological landmark as taught by Esterberg. The motivation to do this would yield predictable results such as identifying an anatomical feature on a display over time. 

Claim 27: the modified combination above disclose all the elements of claim 12, Green and Kolen fail to discloses the following taught by Esterberg, wherein the graphical user interface comprises at least one marker representative of the physiological landmark (0088; “projection system for displaying a virtual view of a solid model of internal bones and organs in an eyepiece.”; as well as; 0089; “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece.”; as well as; 0097; “The model may then be registered with anatomical landmarks in the surgical field so that any projected virtual image in the eyepiece 225 is correctly registered with respect to the relative positions of the patient and the surgeon, and is then updated in real-time to maintain this correctness. Large memory resources and algorithms for image correlation may be used to make fine adjustments in the display presented to the surgeon.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the display of Green as modified to include at least one marker representative of the physiological landmark as taught by Esterberg. The motivation to do this would yield predictable results such as identifying an anatomical feature on a display over time. 

Claim 28: the modified combination above disclose all the elements of claim 20, Green and Kolen fail to discloses the following taught by Esterberg, wherein the graphical user interface comprises at least one marker representative of the physiological landmark (0088; “projection system for displaying a virtual view of a solid model of internal bones and organs in an eyepiece.”; as well as; 0089; “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece.”; as well as; 0097; “The model may then be registered with anatomical landmarks in the surgical field so that any projected virtual image in the eyepiece 225 is correctly registered with respect to the relative positions of the patient and the surgeon, and is then updated in real-time to maintain this correctness. Large memory resources and algorithms for image correlation may be used to make fine adjustments in the display presented to the surgeon.”)
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the display of Green as modified to include at least one marker representative of the physiological landmark as taught by Esterberg. The motivation to do this would yield predictable results such as identifying an anatomical feature on a display over time. 

Claims 3, 15, and 21 is rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Kolen in view of Esterberg, as applied to claim 1, 12, and 20 respectively above, in further view of Kondou (US 2011/0125020 A1, Filed 2009-06-24).
Claim 3: the modified combination above disclose all the elements of claim 1,
The above noted combination teaches all the above except for the following taught by Kondou, Kondou discloses, wherein the reference ultrasound image comprises a semitransparent reference ultrasound image. (Kondou, 0054; image processor 12…. the ultrasonic tomographic image and the reference tomographic image may be displayed to be arranged side by side, or the reference tomographic image maybe made semitransparent and superimposed on the ultrasonic image. When the reference tomographic image is superimposed, the ultrasonic tomographic image and the reference tomographic image can be easily compared with each other on one image.)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the image processor of Green as modified above to superimpose two images to be displayed wherein the reference image is semitransparent taught by Kondou. The motivation to do this would be to improve real time imaging on a display;

Claim 15: the modified combination above disclose all the elements of claim 12, 
The above noted combination teaches all the above except for the following taught by Kondou, Kondou discloses, wherein the reference ultrasound image comprises a semitransparent reference ultrasound image. (Kondou, 0054; image processor 12…. the ultrasonic tomographic image and the reference tomographic image may be displayed to be arranged side by side, or the reference tomographic image maybe made semitransparent and superimposed on the ultrasonic image. When the reference tomographic image is superimposed, the ultrasonic tomographic image and the reference tomographic image can be easily compared with each other on one image.)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the image processor of Green as modified above to superimpose two images to be displayed wherein the reference image is semitransparent taught by Kondou. The motivation to do this would be to improve real time imaging on a display;

Claim 21: the modified combination above disclose all the elements of claim 20, as discussed
The above noted combination teaches all the above except for the following taught by Kondou, Kondou discloses, wherein the reference ultrasound image comprises a semitransparent reference ultrasound image. (Kondou, 0054; image processor 12…. the ultrasonic tomographic image and the reference tomographic image may be displayed to be arranged side by side, or the reference tomographic image maybe made semitransparent and superimposed on the ultrasonic image. When the reference tomographic image is superimposed, the ultrasonic tomographic image and the reference tomographic image can be easily compared with each other on one image.)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the image processor of Green as modified above to superimpose two images to be displayed wherein the reference image is semitransparent taught by Kondou. The motivation to do this would be to improve real time imaging on a display;

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Kolen in view of Esterberg, as applied to claim 20 above, in further view of Verard et al (US 2004/0097805 A1, Filed 2003-07-14, hereinafter “Verard”). 
Claim 22: the modified combination above disclose all the elements of claim 20, 
Green as modified fail to discloses wherein the region of the patient is a cardiac region. Within the same field of the endeavor Verdard discloses navigation systems for cardiac therapies by merging images. Verdard discloses, (Verdard 0125; This non-invasive method merges the 3D pre-operative scan with the 2D image. One way to automatically register the heart with fluoroscopy and CT or other imaging modality is to use the spinal vertebrae that is next to the heart itself as the anatomical landmark.)
It would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to have modified the image processor of Green as modified above to image a cardiac region taught by Verdard, since this would constitute a slight constructional change, which comes within the scope of customary practice followed by those skilled in the art. Thereby using the same method discloses by Green as modified for a different anatomical feature. The motivation to do this would be to use common techniques to improve real time imaging of other regions of a patient. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019.  The examiner can normally be reached on M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.A.R./Examiner, Art Unit 3793               




/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793